Citation Nr: 0835779	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-03 048 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of an injury to the right wrist.

2.  Entitlement to an evaluation in excess of 0 percent for a 
deviated septum.

3.  Entitlement to an evaluation in excess of 0 percent for a 
retention cyst of the left antrum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1955 to 
April 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied entitlement to an evaluation in excess of 
10 percent for post-traumatic ossific deposits of the right 
wrist; an evaluation in excess of 0 percent for a retention 
cyst, left antrum; and an evaluation in excess of 0 percent 
for perforate nasal septum.

The claim file subsequently was transferred to the RO in 
Newark, New Jersey, which currently retains jurisdiction of 
the veteran's claim.

In November 2003, the RO assigned an increased rating of 20 
percent for the right wrist disability, characterizing it as 
ulnar styloid non-union, tenosynovitis, degenerative joint 
disease of radioulnar joint, effective March 11, 2002.  The 
veteran has indicated that he is not satisfied with this 
rating.  Thus, this claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.  The veteran 
submitted additional evidence at the time of the hearing, 
most of which was duplicative of information already of 
record.  To the extent that any of the evidence was new, the 
veteran waived RO jurisdiction; so a remand, pursuant to 38 
C.F.R. § 20.1304 is not necessary.

In August 2007 the Board remanded the veteran's current 
claims for further development, including for VA examinations 
to assess the current severity of his service connected 
disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an evaluation in excess of 20 percent for 
residuals of an injury to the right wrist, an evaluation in 
excess of 0 percent for a deviated septum, and an evaluation 
in excess of 0 percent for a retention cyst of the left 
antrum.

38 C.F.R. § 3.655(b) (2007) states that if a veteran fails to 
report to an examination scheduled for an increased rating 
claim, then the claim shall be denied.

In August 2007 the RO provided the veteran with written 
notice of his upcoming VA examinations in September 2007, 
which were scheduled to assess the current severity of his 
service connected residuals of an injury to the right wrist, 
deviated septum, and retention cyst of the left antrum 
disabilities.  In March 2008 the RO issued the veteran a 
supplemental statement of the case (SSOC), which notified the 
veteran that he failed to appear for his scheduled VA 
examinations and that his claims remained denied. 

The veteran submitted a letter dated September 4, 2007, which 
appears to have been received by the RO in May 2008.  This 
letter notes that the veteran could not attend his VA 
examinations due to prostate cancer and the impact of the 
radiation and surgery.  The veteran surmised that 
correspondence between his representative and the RO never 
reached the scheduling unit and noted that he informed the RO 
and his representative of his cancer treatment and inability 
to attend his VA examination eight months earlier.  He also 
requested a transcript of his September 2006 Board hearing.  

Giving the veteran the benefit of the doubt, the Board finds 
that the veteran had good cause for his failure to report to 
his VA examinations and 38 C.F.R. § 3.655(b) is inapplicable.  
See 38 C.F.R. § 3.655(a).

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, a 
second remand is necessary so that the veteran's service 
connected disabilities can be evaluated.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a transcript 
of his September 2006 Board hearing, per 
his request.

2.  Schedule the veteran for a VA nasal 
sinus examination to determine the present 
symptomatology of his deviated septum and 
retention cyst left antrum.

(a) The examiner should determine 
whether the veteran has three or more 
incapacitating episodes per year of 
sinusitis, due to his service-connected 
disability, requiring prolonged (four 
to six weeks) antibiotic treatment, or; 
more than six non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting.

(b) The examiner should comment on 
whether the veteran has near constant 
sinusitis due to his service-connected 
disability, characterized by headaches, 
pain, and tenderness of affected sinus, 
and purulent discharge or crusting 
after repeated surgeries.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
present severity of his right wrist 
disability.

(a) The examiner should comment on 
whether the veteran has impairment of 
the ulna with or without loss of bone 
substance or deformity or nonunion in 
the upper half with false movement.

(b) The examiner should comment on any 
separate neurological impairment 
related to the right wrist injury, and 
if deemed necessary, refer him to a 
neurologist for determination of 
whether there is complete or incomplete 
paralysis in the right wrist area.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

4.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims should then be readjudicated.  
If any of the claims remain denied, issue 
a SSOC containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




